Citation Nr: 1029989	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-32 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for muscular dystrophy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1965 to November 1969, November 1990 to June 1991, and 
June 1991 to September 1992.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2008 rating 
decision by the Cheyenne, Wyoming, Department of Veterans Affairs 
(VA) Regional Office (RO).  In May 2009, the Veteran failed to 
appear for a hearing before a decision review officer scheduled 
at his request.  In January 2010, the Board received a submission 
of additional evidence from the Veteran's representative on his 
behalf; as the submission consists of duplicates of an 
October/November 1991 Medical Evaluation Board (MEB) report which 
was previously of record and considered by the RO, it does not 
require return to the RO for their initial consideration (or a 
waiver of such).  38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  An unappealed January 1994 rating decision denied the Veteran 
service connection for muscular dystrophy essentially on the 
bases that such disability pre-existed, and was not aggravated 
in, his active duty service.

2.  Evidence received since the January 1994 rating decision does 
not tend to show that the Veteran's muscular dystrophy did not 
pre-exist service or that it was aggravated during a period of 
active duty service; does not relate to the unestablished facts 
necessary to substantiate the claim of service connection for 
muscular dystrophy; and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim of 
service connection for muscular dystrophy may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

The appellant was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
A June 2007 letter explained what was necessary to establish the 
underlying claim of service connection, and of his and VA's 
responsibilities in claims development.  A November 2007 letter 
provided notice in accordance with Kent.  These letters also 
informed the Veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less than 
adequate.

The Veteran's pertinent service treatment records (STRs) are 
associated with his claims file and postservice treatment records 
have been secured.  The duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach until 
a previously denied claim is reopened.  38 C.F.R. § 3.159 
(c)(4)(iii).  The appellant has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

A January 1994 rating decision denied the Veteran's claim of 
service connection for muscular dystrophy (characterized as 
fascioscapular humeral muscular atrophy) based on findings that 
such disability pre-existed service and was not aggravated 
therein.  He did not appeal this decision and it is final.  
38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.
"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Pertinent evidence of record at the time of the January 1994 
rating decision consisted of the Veteran's origianl December 1992 
claim for service connection (VA Form 21-526 which alleges that 
fascioscapular humeral muscular dystrophy began in October 1991), 
STRs (including those generated in the course of National Guard 
service), and a VA examination report.  

The Veteran's STRs include a September 1991 report which notes 
that an EMG (electromyograph) of both upper extremities was 
abnormal, consistent with a proximal more than distal myopathic 
process as seen in FSH (fascioscapular humeral) muscular 
dystrophy, and that such had been diagnosed by EMG in 
approximately 1978.  [The 1978 initial diagnosis of muscular 
dystrophy is not available.]  The STRs also include a report of 
October/November 1991 MEB proceedings which notes the approximate 
date of diagnosis of the muscular dystrophy as being in 1977.  
The MEB report also notes:  The Veteran first noted the onset of 
weakness of the shoulders and proximal upper extremities between 
the ages of 15 and 21; the onset was subtle and gradual.  He had 
slow progression of the disease over many years with continuing 
weakness and atrophy of shoulder girdle and proximal upper 
extremities muscles.  He continued to serve in the National Guard 
despite this condition since he could perform his duties as a 
helicopter pilot.  However, he required a profile limiting 
physical training to exclude sit-ups and push-ups.  Unless 
sitting or lying down, the Veteran complained of weakness of both 
shoulder girdles and proximal arms.  The diagnosis was 
fascioscapular humeral muscular atrophy, severe, progressive.  
The January 1993 VA examination report notes that fascioscapular 
humeral dystrophy was diagnosed in 1978; however, the Veteran 
believed that his problems began when he was serving in Vietnam.  
At that time he noticed that he was having some shoulder 
weakness; however, it was not diagnosed until 1978 (based on 
EMG).  He was allowed to continue in the National Guard and even 
allowed to reenlist, however, over the past couple of years the 
weakness had increased.  At the time of examination, the Veteran 
complained of limited movement of his arms because of weakness in 
his shoulders.  The assessment, in pertinent part, was 
fascioscapular humeral dystrophy.  The examiner noted that, 
according to a medical treatise that was consulted, this form of 
muscular dystrophy is a "dominantly inherited illness with some 
variable penetrans.  Symptoms usually begin in the early 20's to 
late 40's.  The disease can progress to severe facial, shoulder 
and lower extremity weakness or a lesser degree of penetrans can 
be seen."  

Evidence received since the January 1994 rating decision includes 
the Veteran's written communications, VA treatment records which 
note the history of his muscular dystrophy, and the duplicates of 
the October/November 1991 MEB report.  

In his October 2008 substantive appeal, the Veteran claimed that 
his condition was aggravated by his active duty, which is 
documented in his STRs.  

A December 2005 VA treatment report notes the history of muscular 
dystrophy was thought to be congenital, and that the initial 
diagnosis was in 1978 by a neurologist at the University of 
Northern Colorado.  The current manifestations of the muscular 
dystrophy included trouble walking and inability to raise his 
arms 180 degrees because the muscles in his back are "flaccid" 
(as described by the Veteran).  He also reported numbness in his 
left leg from his knee to his hip in approximately a 2 inch span.  
No other similar symptoms or treatment for muscular dystrophy 
were indicated and he reported making adjustments to his 
limitations.  Finally, an October 2009 VA skin examination report 
notes that the Veteran reported employment limitations due to 
muscular dystrophy because he has trouble picking things up, 
getting up from the floor, and lifting his arms.  

As the Veteran's claim of service connection for muscular 
dystrophy was previously denied based on findings that such 
disability pre-existed service and was not aggravated therein, 
for additional evidence received since the January 1994 rating 
decision to be new and material, it must be evidence not 
previously of record that shows or suggests that muscular 
dystrophy did not pre-exist service or that it was aggravated by 
active duty service.  

The Veteran's contention that his muscular dystrophy was 
aggravated by service is not new; his allegation that aggravation 
is documented in his STRs is a new allegation (in essence 
identifying purported supporting evidence).  However, such 
evidence (the STRs) was reviewed at the time of the January 1994 
rating decision, and it was found that it does not show 
aggravation of muscular dystrophy during service.  Notably, there 
is no suggestion in the record that the STRs were/are incomplete.  
Although the location of the Veteran's 1978 initial diagnosis of 
muscular dystrophy (University of Northern Colorado) was not 
previously identified (the examination report was not previously 
available for review, and remains unavailable) there is no 
evidence to suggest, and the Veteran has not alleged that when 
the diagnosis was made, his muscular dystrophy was determined to 
somehow be related to his active duty service.  Notably, the 
Veteran was not on active duty at the time; the diagnosis was 
made by a private provider; and the Veteran has not identified 
the records pertaining to the initial diagnosis as pertinent 
evidence that is available, but outstanding.  

VA treatment records note the history of the Veteran's muscular 
dystrophy and describe progressing and current symptoms; they do 
not include any medical opinion or other information that 
suggests the Veteran's muscular dystrophy did not pre-exist 
service or was aggravated therein.  Finally, the October/November 
1991 MEB report is a duplicate of evidence previously considered 
(and is not new).  

In summary, no evidence received since the January 1994 rating 
decision is evidence that was not of record at the time of that 
decision and relates to the unestablished facts necessary to 
substantiate the claim of service connection for muscular 
dystrophy (i.e., either that the muscular dystrophy did not pre-
exist service, but was incurred therein, or that such disability 
increased in severity during service, and was aggravated therein.  
The additional (and new) evidence received since the 1994 rating 
decision does not relate to the unestablished facts necessary to 
substantiate the Veteran's claim of service connection for 
muscular dystrophy; does not raise a reasonable possibility of 
substantiating such claim; and is not new and material.  
Therefore, the claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for muscular 
dystrophy is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


